Citation Nr: 0325606	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-12 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating from an original grant 
of service connection for systemic lupus erythematosus (SLE), 
currently evaluated as 10 percent disabling.

2.  Entitlement to special monthly compensation for loss of 
use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from January 1998 to July 
1998.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 1998 
whereby the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA), awarded service 
connection for SLE and assigned a 10 percent rating therefor, 
effective as of July 28, 1998, the first day following the 
veteran's separation from active service; and from a rating 
decision rendered by that RO in January 1999, whereby 
entitlement to special monthly compensation for loss of use 
of a creative organ was denied.  In April 2001, the Board 
remanded this case in order to obtain additional medical 
evidence.  The case is again before the Board for appellate 
review.


FINDINGS OF FACT

1.  SLE has been manifested primarily by complaints of joint 
pain and stiffness, and by the absence of either 
exacerbations lasting at least a week in duration and 
occurring at least twice yearly, or joint impairment 
manifested by compensable limitation of motion.

2.  Anatomical loss of a creative organ is not shown, nor is 
the absence of spermatozoa shown.




CONCLUSIONS OF LAW

1.  The criteria for the award of an increased rating for 
systemic lupus erythematosus, from an original grant of 
service connection, are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, §§ 4.71a, 4.88b, Diagnostic Codes 
5000 through 5298, 6350 (2002).

2.  The criteria for the award of special monthly 
compensation for loss of use of a creative organ are not met.  
38 C.F.R. § 3.500(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).



First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his case, by the Statement of the Case and 
Supplemental Statements of the Case issued in the development 
of this appeal.  In addition, the RO, in May 2001, advised 
him that he was to notify VA of any evidence he wanted VA to 
consider, the information he needed to furnish so that VA 
could seek those records, and the steps VA would undertake to 
obtain any such evidence.  Similarly, the RO, in December 
2002, advised him of additional steps that he could undertake 
to ensure that all pertinent evidence was associated with his 
claims file.  The Board accordingly finds that he was advised 
as to what evidence was needed to establish entitlement to 
the benefits sought, and the applicable statutory and 
regulatory criteria.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA, and that he has been accorded VA 
examinations.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not 


dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).   

II.  An Increased Rating for SLE

Service connection for systemic lupus erythematosus was 
granted by the RO in September 1998, at which time a 10 
percent rating was assigned, effective as of July 28, 1998, 
the day following the veteran's separation from active 
service.  He thereafter indicated timely disagreement with 
that rating; see AB v. Brown, 6 Vet. App. 35 (1993); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (allowing for 
"staged" ratings for claims of increased compensation 
arising from initial grants of service connection).  

The severity of service-connected disability is determined by 
a schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries.  The ratings 
shall be based, as far as practicable, upon the average 
impairments of earning capacity resulting from such injuries 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, VA Schedule for Rating Disabilities 
(Schedule).  The 10 percent rating currently in effect for 
the veteran's SLE contemplates exacerbations once or twice a 
year, or SLE that has been symptomatic during the past two 
years.  38 C.F.R. § 4.88b, Diagnostic Code 6350 (2002).  A 
rating greater than the current 10 percent is appropriate for 
SLE that is manifested by exacerbations lasting a week or 
more and which occur two or three times a year.  In addition, 
SLE can be evaluated by combining the evaluations for 
residuals under the appropriate system; VA is to utilize 
whichever method (the criteria set forth in Diagnostic Code 
6350, or residuals under the appropriate system) results in a 
higher evaluation.  38 C.F.R. § 4.88b, Note, Diagnostic Code 
6350 (2002).  

The report of the most recent VA examination of the veteran, 
conducted in March 2003, notes that his SLE encompassed joint 
involvement, including the elbows, hands, and knees, and was 
manifested by early morning stiffness, weakness, swelling, 
redness, and heat.  He also had easy fatigability and lack of 
endurance secondary to focal pain when his disease was not 
well controlled, which occurred at least twice annually.  On 
examination, his shoulders were architecturally normal, with 
range of motion from 0 (zero) to 180 degrees bilaterally, 
with internal and external rotation to 90 degrees.  There was 
generalized tenderness over the muscular structures of the 
joint, but there was no appreciable effusion, erythema or 
edema.  The right elbow was tender to deep palpation, but 
there was no edema or erythema, and there was full range of 
motion, from 0 (zero) to 145 degrees of flexion, with 
excellent tone and strength.  The wrists were architecturally 
normal, with no edema, erythema or effusion, with palmar 
flexion to 80 degrees bilaterally and dorsiflexion to 70 
degrees bilaterally, and with ulnar deviation to 45 degrees 
and radial deviation to 20 degrees bilaterally.  

The report also notes that the veteran's hands were 
architecturally normal, with the thenar and hypothenar 
imminences intact, and without palmar erythema, or wasting or 
loss of the interosseous musculature.  There was evidence of 
subjective pain, as shown by guarding and grimacing on grip 
testing of both hands, and by redness without heat over the 
proximal interphalangeal joints of the fingers of each hand.  
There was excellent grip strength, although the veteran did 
show signs of discomfort, particularly with repetitive 
testing.  There was at least 90 degrees of flexion of all of 
the joints of each hand, and there was no apparent deficit of 
twist, pull, push, or grip.  

The report further notes that the veteran's knees were 
architecturally normal, with no evidence of limitation of 
movement, with range of motion from 0 (zero) degrees to 140 
degrees for each knee.  There was no edema, effusion, or 
erythema.  Likewise, the ankles, feet, and toes were also 
architecturally normal, without edema, effusion, or erythema, 
or tenderness on palpation.  Strength of both upper body and 
lower body musculature was 5/5.

The report indicates diagnoses to include joint pain 
secondary to SLE with stiffness, increased fatigability and 
lack of endurance, "although the veteran does remain 
independent in activities of daily living, as well as 
instrumental activities of daily living."  It was noted that 
there were no X-ray findings of degenerative changes of joint 
structures; it was also noted that one of the characteristics 
of SLE was joint stiffness and myalgias, "which are present 
in this patient and do limit his daily activities."  

This report does not demonstrate that a rating greater than 
10 percent was appropriate as of March 2003.  While the 
veteran complained at that time of early morning stiffness 
and pain, it is not shown that his SLE was manifested by 
exacerbations lasting a week or more and occurring two or 
three times a year; the report only notes fatigability and 
lack of endurance when the disease was "not well 
controlled."  Likewise, it is not shown that the combined 
evaluations for residuals under the appropriate system are of 
such severity as to warrant a rating in excess of 10 percent.  
In this instance, the appropriate system is the musculo-
skeletal system (the joints); although this report shows 
complaints of joint pain and fatigability, it also shows that 
there was no limitation of motion of any joint or body part.  
In the absence of limited or impaired motion, disabilities of 
the joints are primarily considered to be noncompensable.  
See 38 C.F.R. § 4.71a, Diagnostic Codes Diagnostic Codes 5000 
through 5298 (2002).  

The report of an earlier VA examination, conducted in January 
and February 2002, shows that the veteran complained of 
bilateral hand, elbow, and knee pain associated with 
weakness, stiffness, swelling, redness, heat, and easy 
fatigability and a lack of endurance.  On examination, there 
was evidence of subjective pain as shown by grimacing and 
guarding.  However, flexion of each elbow was possible from 0 
(zero) degrees to 135 degrees, as compared to normal elbow 
flexion of 0 (zero) degrees to 145 degrees.  Elbow extension 
was full or normal.  With regard to examination of the hands, 
there was no joint swelling, although there was tenderness to 
palpation of the left index and long proximal interphalangeal 
joints.  


Finger mobility appeared to be within normal limits, as was 
finger range of motion.  Right knee flexion was possible from 
0 (zero) degrees to 120 degrees, while left knee flexion was 
possible from 0 (zero) degrees to 125 degrees; normal knee 
flexion is deemed to range from 0 (zero) degrees to 140 
degrees.  There was no swelling or effusion of either knee.  
The report indicates an impression of systemic lupus, 
currently in remission.

This examination report likewise does not demonstrate that an 
increased rating for the veteran's SLE can be awarded.  It 
does not indicate that there were exacerbations of this 
disability; to the contrary, it indicates that the veteran's 
SLE was in remission at the time of the examination.  In 
addition, this report shows that, while the veteran 
complained of joint pain in his hands, fingers, elbows, and 
knees, range of motion of those joints was noncompensable; 
see 38 C.F.R. § 4.71a, Diagnostic Codes Diagnostic Codes 5000 
through 5298 (2002).  

Finally, the report of a November 1998 VA examination shows 
that the veteran, on examination, had full range of motion of 
all joints, that there was no tenderness in any joint, and 
that he had excellent muscle strength for upper and lower 
extremities.  His SLE symptoms were considered to be in 
apparent remission secondary to the use of immuno-
suppressors.  This report does not show that there were any 
exacerbations of his SLE, nor does it show that the 
appropriate system (the joints) was disabled to the point 
that a rating greater than 10 percent would have been 
appropriate.  

In brief, the medical evidence, which encompasses the reports 
of examinations conducted in March 2003, January and February 
2002, and November 1998, does not demonstrate that the 
veteran's SLE underwent exacerbations, or that residuals of 
the appropriate system (the joints) were of such severity at 
any time as to warrant assignment of a rating in excess of 10 
percent.  The Board must therefore conclude 


that the preponderance of the evidence is against the 
assignment of an increased rating for SLE at any time since 
July 28, 1998.  The veteran's claim, accordingly, fails.

III.  Special Monthly Compensation for Loss of Use of a 
Creative Organ

Special monthly compensation is payable under 38 U.S.C.A. 
§ 1114(k) (West 2002) for disabilities that include 
anatomical loss, or loss of use, of one or more creative 
organs.  This special compensation is payable in addition to 
the basic rate of compensation otherwise payable on the basis 
of degree of disability.  38 C.F.R. § 3.350(a) (2002).  With 
specific regard to creative organs, loss of a creative organ 
will be shown by the acquired absence of one or both 
testicles, ovaries, or other creative organ.  In addition to 
anatomical loss, loss of use can also be established when a 
biopsy, recommended by a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa.  38 C.F.R. 
§ 3.350(a)(1)(i)(c) (2002).  

The medical evidence does not demonstrate that the criteria 
for the award of special monthly compensation for loss of use 
of a creative organ are satisfied.  The report of an April 
2002 VA genitourinary examination shows that the veteran had 
normal testicles.  The report of a prior VA examination, 
conducted in April 2000, notes that a biopsy was deferred, 
but that, on examination, his testes were equal and 
symmetric, oval in shape with a smooth surface, fair in 
consistence, and without hard masses or nodules.  Both 
spermatic cords were palpable, and there was no evidence of 
swelling or masses along the sperm cord bilaterally.  In 
particular, the examiner noted the veteran's contention that 
he was concerned with possible sterility secondary to the 
medication he took for his SLE.  The examiner also noted that 
the veteran had indicated that he had not been sexually 
active.  

In brief, the medical evidence demonstrates that there is no 
anatomical loss of any creative organ, and that any absence 
of spermatozoa is at this point strictly speculation on the 
part of the veteran.  In the absence of any disability, the 


compensation that would be premised on the manifestation of 
that disability cannot be awarded.  See, e.g., Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The Board must therefore 
conclude that the preponderance of the evidence is against 
the veteran's claim of entitlement to special monthly 
compensation for loss of use of a creative organ.  That 
claim, accordingly, fails.


ORDER

An increased rating for systemic lupus erythematosus is 
denied.  Entitlement to special monthly compensation for loss 
of use of a creative organ is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

